DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 07/26/2022 in response to the Non-Final Rejection mailed on 03/29/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 40, 53-54, 58-59, 62-70, and 72-80 are pending.
4.	Claims 67-69 stand withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks filed on 07/26/2022 in response to the Non-Final Rejection mailed on 03/29/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
6.	The rejection of claims 40, 53-54, 58-59, 62-66, and 72-75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicants’ amendment to the claims to remove the recited term “about”.
Claim Rejections - 35 USC § 103
7.	The rejection of claims 40, 53-54, 58-59, 62-66, 70, and 72-80 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of Curello et al. (US Patent Application Publication 2007/0077480A1, cited on PTO-892 mailed on 05/22/2018) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015) is maintained for the reasons of record and the reasons set forth below.  
8.	As amended, claims 40, 53-54, 58-59, 62-66, 70, 72-75, and 77-80 are drawn to a method for modifying the content of a plant-derived, protein-enriched material, the method comprising receiving a plant-derived, protein-enriched material comprising RuBisCO, F2 fraction proteins, or a combination thereof, wherein the plant derived, protein enriched material further comprises one or more heavy metals; dissolving at least a portion of the plant-derived, protein-enriched material in a solvent to form a solution, contacting the plant-derived, protein-enriched material solution with a functionalized resin to afford a treated solution comprising a protein concentrate or isolate having a reduced amount of one or more of copper, cadmium, lead, and nickel as compared with the plant-derived, protein-enriched material, wherein the functionalized resin comprises a first resin functionalized with a triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt chelating groups; separating the treated solution from the functionalized resin, wherein the contacting step is conducted for a period of 1 to 3 hours; and wherein the contacting step comprises agitating the plant-derived, protein-enriched material solution with the functionalized resin at room temperature, and/or heating the plant-derived, protein enriched material solution at a temperature of 50oC to 70oC.
	As amended, claim 76 is drawn to a method for modifying the copper content of a plant-derived, protein-enriched material, the method comprising receiving a plant-derived, protein-enriched material comprising RuBisCO, F2 fraction proteins, or a combination thereof, wherein the plant derived, protein enriched material further comprises one or more heavy metals; dissolving at least a portion of the plant-derived, protein-enriched material in a solvent to form a solution, contacting the plant-derived, protein-enriched material solution with a functionalized resin to afford a treated solution comprising a protein concentrate or isolate having a reduced amount of copper as compared with the plant-derived, protein-enriched material, wherein the functionalized resin comprises a first resin functionalized with a triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt chelating groups; separating the treated solution from the functionalized resin, wherein the contacting step is conducted for a period of 1 to 3 hours; and wherein the contacting step comprises agitating the plant-derived, protein-enriched material solution with the functionalized resin at room temperature, and/or heating the plant-derived, protein enriched material solution at a temperature of 50oC to 70oC.
9.	With respect to claims 40 and 72, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	With respect to claim 53, Zimmerman teach the method wherein the contacting step comprises stirring the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006].  
	With respect to claim 54, Zimmerman teach the method wherein the contacting step comprises passing the plant-derived, protein-enriched material solution through a series of vessels with the functionalized resin distributed along the length of the resin contacting vessel (interpreted as a column) [see paragraphs 0005, 0061-0062].
	With respect to claim 58, Zimmerman teach the method wherein the functionalized resin comprises a selective ion exchange resin [see paragraphs 0003-0004; 0028].
	With respect to claim 59, Zimmerman teach the method wherein the functionalized resin is a weak acid cation exchange resin [see paragraph 0028].
	With respect to claim 60, Zimmerman teach the method wherein the functionalized resin is a chelating resin [see paragraph 0004].
	With respect to claim 61, Zimmerman teach the method wherein the functionalized resin is a chelating resin such as iminodiacetate [see paragraph 0004].
	With respect to claim 62, Zimmerman teach the method wherein the solvent is an aqueous solvent [see paragraph 0010].
	With respect to claim 63, Zimmerman teach the method wherein the solvent is acidic [see paragraph 0010].
	With respect to claim 64, Zimmerman teach the method wherein the solvent is basic [see paragraph 0010].
	With respect to claims 65-66, Zimmerman teach that the selective agent, temperature and pressure can be controlled to optimize the extraction process [see paragraphs 0004-0011] and the goal being to reduce the amount of metals present in the extract [see paragraphs 0028-0041].
	With respect to claims 70 and 73, Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].
	With respect to claims 74-75, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	With respect to claim 76, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	With respect to claim 77, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 
	With respect to claim 78, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 
	With respect to claim 79, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 
	With respect to claim 80, Zimmerman et al. teach producing a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	However, Zimmerman does not teach the method of claims 40, 72, and 76, wherein the functionalized resin comprises a first resin functionalized with triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt, chelating groups.
	Curello et al. teach fuel cartridges designed for the removal of transition metal ions from fuel that includes scavengers of transition metals comprising functionalized silica containing compounds commercially available from Silicycle, such as Si-Triaminetetracetic acid and Si-triamineteatraacetic acid, sodium salt that removes metals such as palladium, nickel, and copper [see Abstract; Table 1; paragraph 0049].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zimmerman and Curello et al. to substitute the metal chelating resins of Zimmerman with triaminetetraacetic acid resins of Curello et al. because Zimmerman teach methods of removing metal ions from protein enriched material using metal chelating resins to reduce the amount of copper, cadmium, lead, and nickel.  Curello et al. teach similar resins containing triaminetetraacetic acid resins that are effective at removing transition metals such as copper and nickel.  One of ordinary skill in the art would have had a reasonable expectation of success and reasonable level of predictability to combine the teachings of Zimmerman and Curello et al. because Curello et al. acknowledges that triaminetetracetic acid resins are commercially available and are effective in removing copper and nickel from solutions.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Zimmerman and Curello et al. do not explicitly teach the method wherein the treated solution comprises an amount of one or more of copper, cadmium, lead, and nickel that is reduced by at least 25% or at least 50% of claims 65-66, this modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize the extraction process of Zimmerman based on time and temperature in order to maximize the amount of metals removed from the tobacco extract.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would be motivated to optimize the temperature and contact time with the resin in order to maximize heavy metal content removal.  
10.	The rejection of claims 40, 53-54, 58-59, 62-66, 70, and 72-80 under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of 2012 Silicycle (2012, cited in the Board Decision mailed 05/13/2020; cited on PTO-892 mailed on 08/03/2020) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015) is maintained for the reasons of record and the reasons set forth below.
11.	With respect to claims 40 and 72, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	With respect to claim 53, Zimmerman teach the method wherein the contacting step comprises stirring the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006].  
	With respect to claim 54, Zimmerman teach the method wherein the contacting step comprises passing the plant-derived, protein-enriched material solution through a series of vessels with the functionalized resin distributed along the length of the resin contacting vessel (interpreted as a column) [see paragraphs 0005, 0061-0062].
	With respect to claim 58, Zimmerman teach the method wherein the functionalized resin comprises a selective ion exchange resin [see paragraphs 0003-0004; 0028].
	With respect to claim 59, Zimmerman teach the method wherein the functionalized resin is a weak acid cation exchange resin [see paragraph 0028].
	With respect to claim 60, Zimmerman teach the method wherein the functionalized resin is a chelating resin [see paragraph 0004].
	With respect to claim 61, Zimmerman teach the method wherein the functionalized resin is a chelating resin such as iminodiacetate [see paragraph 0004].
	With respect to claim 62, Zimmerman teach the method wherein the solvent is an aqueous solvent [see paragraph 0010].
	With respect to claim 63, Zimmerman teach the method wherein the solvent is acidic [see paragraph 0010].
	With respect to claim 64, Zimmerman teach the method wherein the solvent is basic [see paragraph 0010].
	With respect to claims 65-66, Zimmerman teach that the selective agent, temperature and pressure can be controlled to optimize the extraction process [see paragraphs 0004-0011] and the goal being to reduce the amount of metals present in the extract [see paragraphs 0028-0041].
	With respect to claims 70 and 73, Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].
	With respect to claims 74-75, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	With respect to claim 76, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	With respect to claim 77, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 
	With respect to claim 78, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 
	With respect to claim 79, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].  Zimmerman also teach the method wherein the temperature and pressure of the mixture can be control to optimize the extraction process and teach temperatures can be greater than about 100oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. 
	With respect to claim 80, Zimmerman et al. teach producing a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, it is the examiner’s position that the tobacco extract of Zimmerman would inherently have these components at least about 40% by weight of these materials.
	However, Zimmerman does not teach the method of claims 40, 72, and 76, wherein the functionalized resin comprises a first resin functionalized with triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt, chelating groups.
	2012 Silicycle teaches that functionalized resins made of silica gel commercially available, such as Si-Triaminetetracetic acid and Si-triamineteatraacetic acid, sodium salt that removes metals such as palladium, nickel, and copper [see 2012 Silicycle p. 1-8].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zimmerman and 2012 Silicycle to substitute the metal chelating resins of Zimmerman with triaminetetraacetic acid resins of 2012 Silicycle because Zimmerman teach methods of removing metal ions from protein enriched material using metal chelating resins to reduce the amount of copper, cadmium, lead, and nickel.  Silicycle teach similar resins containing triaminetetraacetic acid resins that are effective at removing transition metals such as copper and nickel.  One of ordinary skill in the art would have had a reasonable expectation of success and reasonable level of predictability to combine the teachings of Zimmerman and 2012 Silicycle because 2012 Silicycle acknowledges that triaminetetracetic acid resins are commercially available and are effective in removing copper and nickel from solutions.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Zimmerman and 2012 Silicycle do not explicitly teach the method wherein the treated solution comprises an amount of one or more of copper, cadmium, lead, and nickel that is reduced by at least 25% or at least 50% of claims 65-66, this modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize the extraction process of Zimmerman based on time and temperature in order to maximize the amount of metals removed from the tobacco extract.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
	Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would be motivated to optimize the temperature and contact time with the resin in order to maximize heavy metal content removal.  
Response to Remarks Regarding Prior Art Rejections
12.	Applicant’s remarks filed on 07/26/2022 have been fully considered by the examiner and will be addressed as a whole as the remarks regarding Zimmerman and Curello are applicable to Zimmerman and 2012 Silicycle.  Beginning on p. 7 of applicants’ remarks, applicants in summary contend that Zimmerman does not teach the recited functionalized resin comprising a first resin functionalized with triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraactate, sodium salt chelating groups and Curello would not reasonably be combinable with the teachings of Zimmerman as the proposed combination is based on an incorrect interpretation of the secondary reference.  Applicants contend that Curello does not disclose or suggest such a scavenger being a functionalized group on a resin and further does not teach that it is utilizable for tobacco extracts.  Applicants contend that the scavengers added to polymer resin in Curello are understood to be contained in the free form which such components described by Silicycle, whereas the claims require a functionalized resin specifically functionalized with the noted chelating groups.
	This argument is found to be not persuasive because Curello et al. teach fuel cartridges designed for the removal of transition metal ions from fuel that includes scavengers of transition metals comprising functionalized silica containing compounds commercially available from Silicycle, such as Si-Triaminetetracetic acid and Si-triaminetetraacetic acid, sodium salt that removes metals such as palladium, nickel, and copper [see rejection above].  In other words, the triaminetetracetic acid and triaminetetraacetic acid, sodium salts of Curello are the functionalized groups or scavengers that are attached to a resin base in the form of silica.  Accordingly, the interpretation of the commercially available functionalized silica compounds disclosed by Curello is reasonable.  
	Regarding applicants’ remarks that Curello does not teach that it is utilizable for tobacco extracts, applicants’ are directed to the PTAB decision rendered on 05/13/2020 on p. 6-7 where the Board affirmed that the problem of removing metal contaminants from a solution is not unique to the field of the invention of plant proteins.  The Board stated that Zimmerman and Curello teach functionalized resins for removing contaminants from solutions applicable across a wide range of technology and is applicable to the claimed field of removing metal contaminants from plant proteins.
	Beginning on p. 9 of applicants’ remarks, applicants contend that Curello is prior art to Zimmerman, who applicants contend explicitly limits the chemical moieties to be used in its resins and being aware of the Silicycle resins intentionally worked around them for a particular chemical moiety effect without the use of the Curello.  Applicants contend that the only way one would modify the method of Zimmerman based on Curello would be based on impermissible hindsight.
This argument is found to be not persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicants arguments that Zimmerman explicitly limits the chemical moieties to be used in its resins and being aware of the Silicycle resins intentionally worked around them for a particular chemical moiety effect without the use of Curello is found to be not persuasive.  Applicants’ are directed to MPEP 716.01(c).II which states that “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).”  In the instant case, the nature of the rejection rests on a conclusion of obviousness and not a conclusion of anticipation.  As stated in the rejection above, one of ordinary skill in the art would have had a reasonable expectation of success and reasonable level of predictability to combine the teachings of Zimmerman and Curello et al. because Curello et al. acknowledges that triaminetetracetic acid resins are commercially available and are effective in removing copper and nickel from metal contaminated solutions.  
Beginning on p. 10 of applicants’ remarks, applicants in summary repeat prior remarks that Zimmerman teach specific contact times between a resin and tobacco derived material to reduce heavy metals that is well beyond the timeframe recited in the pending claims and that the claimed methods leads to unexpected results.  Applicants reference the prior response referencing data provided in the application as filed, which applicants’ contend clearly demonstrates that the content of all metals recited in claim 40 was significantly reduced when processed according to the method.  Applicants contend that the inventors have uniquely found that maximum removal of various metals was achieved within a contact time of about 1 to about 3 hours.
These arguments are found to be not persuasive for the reasons already of record and the reasons set forth below.  The examiner maintains prior remarks that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would be motivated to optimize the temperature and contact time with the resin in order to maximize heavy metal content removal.  Indeed, Zimmerman et al. teach the adjustments of flow rates to control and optimize contact times with the resins [see paragraphs 0011 and 0055].  In other words, adjustments to contact times are within the level of one of ordinary skill in the art to optimize depending on the resin that is used and Zimmerman et al. supports this by teaching contact times that encompass applicants claimed ranges.  Applicants arguments that none of the contact times referred to in Zimmerman relates to relevant contact times between a tobacco material and a resin to reduce heavy metal contact is found to be not persuasive because the entire extraction process of Zimmerman relates to the reduction of heavy metals as being part of the extraction process.  As referenced from paragraph 0055 of Zimmerman et al., “flow rates for use in the methods described herein may be adjusted to control the contact time according to the binding kinetics.  Preferably, a flow rate is set according to the rate constant of the binding agent and the void volume of the bed, so that approximately one void volume is passed through the agent in the time equivalent to the rate constant.  In the instant case, when combined with the teachings of Curello and/or Silicycle, one of ordinary skill in the art would optimize the contact time based on the rate constant of the resin taught by Curello and/or Silicycle and adjust the total contact time accordingly.  As stated in the prior office action, one of ordinary skill in the art would be aware that at a certain time depending on flow rate (as taught by Zimmerman et al.) and amount of metal in the sample, the resin would reach a saturation point at which time the amount of metal bound and metal unbound would reach an equilibrium where the amount of bound and unbound metal would remain constant.  
	Additionally, the entire extraction process of Zimmerman relates to the reduction of heavy metals as being part of the entire tobacco extraction process.  It is the examiner’s position that one of ordinary kill in the art at least does test various resins to determine the resin that is most effective in removing a desired compound, and to this end, given that triaminetetraacetic acid functionalized resin is already known to removemetals such as palladium, nickel, and copper from solutions, one of ordinary skill in the art would have a reasonable expectation that this removal would be sufficient.
	Even assuming arguendo, that the reduction in metal content based on shaking and heating is an unexpected result, this argument is found to be not persuasive because the argument of unexpected results must be commensurate in scope with the claimed invention.  MPEP 716.02(d) states “whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)”.  In the instant case, applicant’s alleged unexpected result only occurred with the removal of copper by traiminetetracetic acid groups after heating the mixture at 60oC prior to metal removal [see Table 1].  However, the claims only require one or more of copper, cadmium, lead, and nickel and include a range of temperatures.   There is no evidence of record that the alleged unexpected result would occur with all of the metals in regards to claim 40 as claimed and over the entire range of temperatures as claimed.  Accordingly, the claims are not commensurate in scope with the alleged unexpected result.
Conclusion
13.	Status of the claims:
	Claims 40, 53-54, 58-59, 62-70, and 72-80 are pending.
	Claims 67-69 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 40, 53-54, 58-59, 62-66, 70, and 72-80 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656